DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 September 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if, of the conditional clauses (i) and (ii) at the end of claim 1, (ii) includes the entire last clause/paragraph or not.  An indent or maybe a semicolon after “non-cellulosic layer” would better indicate that the locking arrangement structure described is not a part of the conditional clause (ii).  On the other hand, the lack of paragraph indent or other indication that the locking arrangement particulars are separate from (ii) may have been intentional, meaning the cited structure of the locking arrangement is conditional.  If this is the case, the earlier phrase “a locking arrangement for retaining said container lid in said closed position,” is considered to invoke a 35 U.S.C. 112 6th interpretation of the locking arrangement. 
For the purposes of examination, “said locking arrangement comprises…” (after “non-cellulosic layer”) is NOT considered to be part of conditional clause (ii). 
Regarding claim 9, is applicant trying to claim that the hinge and locking arrangement are on the same opposing side wall portions or on opposite side wall portions?  For the purposes of examination since claim 7 explicitly states that the locking arrangement and hinge are on opposite sides, claim 9 is interpreted as intending to claim that the locking arrangement and the hinge are on the same respective side. 

Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6- 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sireix (US 2013/0200138) in view of Stropkay (US 5820016).
Regarding claims 1, 3, and 4, Sireix teaches a paperboard packaging container for bulk solids, said container comprising: 
a tubular paperboard container body 54, a container bottom and a container lid 70, said container body extending in a longitudinal direction of said container from a bottom end of said container body to a container opening, fig. 10, said container body comprising a container body abutment edge at said container opening, fig. 7-9 at the v cut formed at least in part by the cut portions around the tamper bridges shown at 71 in Fig. 5,
said container body having an inner surface facing towards an inner compartment in said packaging container and an outer surface facing away from said inner compartment, 
said container lid comprising a lid collar having a lid abutment edge (corresponding to the container body abutment edge described above, fig. 7-9, abutment edges are pointed to at 71 in fig. 10) adapted for abutting against said container body abutment edge when said container lid is in a closed position, and a plug-in portion (lower portion of the lid, fig. 7-10), 
said plug-in portion having a side surface, extending in said longitudinal direction (L) and facing said inner surface of said container body when said container lid is in said closed position, and a main surface (at 70), fig. 7-10, said main surface of said plug-in portion being located at a distance from said container body abutment edge when said container lid is in said closed position (as seen in fig. 7-10, the main surface of the plug in portion of the lid is below the cut line separating the lid from the container, last sentence [0006], [0081]), wherein said lid collar is made of the same material as the container body and said lid collar is delimited from said container body by a slit [0085] (precut) for allowing said lid collar to be fully or partially separated from said container body at said abutment edges, characterized in that a reinforcement of the container opening is provided by 
a partially removable transport closure (safety membrane [0073]) being attached to said inner surface of said container body and forming a roof over said inner compartment, [0123] (a person may only remove the security membrane partially if desired), [0088], fig. 10, and
the container body is formed from a multi-ply paperboard material including a non-cellulosic layer (cellulosic material covered with barrier material [0013]). 

Sireix does not teach the claimed locking arrangement.
However, Stropkay teaches a container 10 with a plug type lid 28 having a side surface at 32 facing an inner surface of the container, fig. 1, where a locking means at 24 on the container and at 40 on the lid are a respective recess and protrusion that when locked together make an audible “click” (aka “snap lock”) and provides also a tactile click, col. 6: 45-55.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug style lid and container of Sireix to include an audible/tactile click groove and recess locking means in order to indicate to a user when the lid is properly seated as per the teaching of Stropkay.

Regarding claim 6, Sireix further teaches that a hinge, [0087], 2nd column, is provided between said container lid

Regarding claims 7 and 8, Sireix further teaches that the container body has opposing front and rear wall portions and opposing side wall portions and that the cross-section of the container body is rectangular ([0087], “a rectangular box”).  Because the locking arrangement of Sireix as modified above is on all sides and the hinge is on one side, at least one portion of the locking arrangement and the hinge are at opposite sides of the container and another portion of the locking arrangement and the hinge are on the same side of the container. 

Regarding claim 9, Sireix further teaches that the hinge is on an opposing side wall [0087], 2nd column, the hinge is on a side wall that is a side without one of the tamper evident features.  Because the locking arrangement of Sireix as modified above is taught as circumferential (fig. 1 of Stropkay), the locking arrangement is on all side walls including “a respective opposing side wall portion.”

Regarding claim 11, the references applied above teach all of claim 1, as applied above. Sireix does not teach that the container lid is provided with a grip tab.  The lid 28 of Stropkay includes a tab at 42, fig. 1.  The tab of Stropkay assists a user in removing the lid from the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Sireix with the teaching of Stropkay to include a tab in order to provide a means for assisting a user in opening the container.

Regarding claim 13, Sireix further teaches that the transport closure (safety membrane) is made of paperboard materials, [0088].

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sireix and Stropkay as applied to claim 1 above, and further in view of Tilton (US 2007/0145001).
Regarding claim 2, Sireix teaches all of claim 1, as applied above.  Sireix as modified above teaches a continuous locking means, not two that are spaced from one another.  
Tilton teaches a packaging where a lid at 70 is secured to the body of a container 10 via a bead at 282 located on a side wall of the lid, fig. 8, shows an interrupted bead.  The purpose of interrupting the bead is to create more flexibly in the lid [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking protrusion and corresponding locking groove of Sireix as modified above to be segments instead of continuous in order to provide more flexibility to the lid as per the teaching of Tilton.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sireix and Stropkay as applied to claim 1 above, and further in view of Taylor (US 1064787).
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  The references applied above do not disclose the method for forming the locking elements.  
The limitation “in the form of physical deformations” is considered to constitute a product by process limitation that does not materially affect structure.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (See MPEP 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).)
Nevertheless, Taylor teaches a container and plug-in lid, fig. 2, where the depending wall of the plug-in lid has a protrusion that interlocks with a groove (at 3 and 4) and is formed by a method of pressing (deformation), col. 1: 43-50.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove and protrusion of Siereix as modified above by deformation since the substitution of one method for forming a protrusion and recess in a paper material for another known yields the same structure forming a recess and protrusion capable of locking together. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sireix and Stropkay as applied to claim 1 above, and further in view of Sandstrom (US 5752646).
Regarding claim 10, the references applied above teach all of claim 1, as applied above.  Sireix further discloses a rectangular shaped container, [0087].  Sireix as modified above has a continuous circumferential locking recess and protrusion (reference fig. 1 of Stropkay).  With this in mind, the locking element on the inner surface of the container body is located in a curved corner portion.
Sireix does not disclose curved corner portions.  
However, Sandstrom teaches a generally rectangular shaped container with flat sides, and curved corners where the radius of curvature is 1.034 inches (about 26 mm) at R3 and 1.094 inches (about 28 mm) at R1, fig. 3A, col. 5: 4-10, 14-20.  Sandstrom teaches that the radius of the container at the corners is chosen such that the rolled portion on the rim does not form cracks, col. 2: 30-35.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner radius of Sireix to be from 26 mm to 28 mm in order to avoid cracking in the rolled top portion of the container of Sireix (where part of the lid is formed).
 
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sireix and Stropkay as applied to claim 1 above, and further in view of Mihaylov (US 2011/0240666). 
Regarding claim 12, the references applied above teach all of claim 1, as applied above. The references applied above do not teach that the height of the side surface of said plug-in portion as measured from said main surface of said plug-in portion to said abutment edge of said lid collar.  
Mihaylov is analogous art in regard to containers with plug-in style lids, fig. 1.  Mihaylov further teaches that the height of the lid walls may vary depending on desired strength or fit or manufacturing constraints [0029].  With this in mind, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the plug in portion of the lid (from the main surface to the abutment edge) to have a height that will fit the desired fit requirements, including applicant’s claimed height of between 10 mm and 50 mm such that the lid will be secure yet removable according to the particular use of the container as per the teaching of Mihaylov.

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sireix and Stropkay as applied to claim 1 above, and further in view of Bogren (US 4556152). 
Regarding claim 14, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that said transport closure comprises a peripheral edge portion partially or fully surrounding a tear-open part, said tear-open part being delimited to said peripheral edge portion by a tear line.  
Bogren is analogous art in regard to containers with an end closure at 2 with a pull tab at 11, where the end closure is sealed within the inner walls of a container 1, fig. 1 and 2.  Bogren further teaches that the end closure has a tear open portion delimited by a tear open line at 6, fig. 4 that gives the benefit of a smooth open edge and complete opening, col. 2: 30-35. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security membrane of Sireix to include a tear open part defined by a tear line in order to provide a smooth opening edge and complete opening of the top of the container as per the teaching of Bogren.

Regarding claim 15, The references applied above teach all of claim 1, as applied above.  Sireix is silent to the material used for the non-cellulosic barrier layer (does not teach the barrier layer is chosen from a polymeric film or coating and/or metal foil). 
However, Bogren teaches a container 1, made from cardboard and having a non-cellulosic barrier layer of aluminum (foil) or polyethylene, col. 3: 49-55.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of the container of Sireix with a known polymer or foil barrier layer since the simple substitution of one known barrier layer for another yields the expected result of preventing oxidation or a barrier against moisture. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Sireix (FR 3043069) discloses at least claim 1, with a prior filing date before the effective filing date of the claimed invention but is not available as prior art because the disclosure is not a U.S. Patent, Published U.S. Patent Application, or Published PCT Application. 
Sireix (US 10315377)
    PNG
    media_image1.png
    565
    993
    media_image1.png
    Greyscale

Surerus (US 3655111), fig. 1
Schuff et al. (US 3696987), fig. 2
Stewart (US 6644541), fig. 3
Lowry (US 6047878), fig. 2 and 3
Onishi (US 2003/0183540), plug-in style lid with spaced locking at 29 and 30, fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735